Citation Nr: 1512291	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  07-37 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Evaluation of posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to November 21, 2005.

2.  Evaluation of PTSD, rated as 70 percent disabling from February 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

During the course of the Veteran's appeal, the RO assigned a temporary 100 percent rating based upon hospitalization over 21 days, for the period from November 21, 2005 through January 31, 2006.  

In an August 2011 rating decision, the RO assigned an increased rating of 70 percent for the service connected PTSD, effective February 1, 2006.  As higher rating for the disability are available prior to and from these dates, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In May 2011 and January 2013, the Board remanded the matter for additional development.  As directed, the Agency of Original Jurisdiction (AOJ) adjudicated a claim for service connection for bipolar disorder in February 2014 and informed the Veteran of his appellate rights with respect to that decision. The case has since returned to the Board for the purpose of appellate disposition. 

For the reasons stated below, the AOJ complied with the Board's remaining remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.



FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relationship, judgment, thinking and mood.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD prior to November 21, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim for increased rating for PTSD arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  Pursuant to the Board's remand instructions, additional treatment records since September 2007 were obtained and are associated with the claims file.  The Veteran was also provided with VA examinations in November 2005, March 2007 and July 2011 as to his disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes. 

Moreover, the July 2011 provided contemporaneous findings with respect to the claimed disability complied with the Board's May 2011 remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the Veteran has already been assigned staged ratings for the disability.  Accordingly, the Board will discuss the propriety of the ratings at each stage, and whether additional staged rating is warranted.

The Veteran's PTSD is rated as 30 and 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders. 

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

A June 2005 VA treatment report reflects that the Veteran endorsed anxiety and restlessness.  The examiner noted that while the Veteran reported that he did not feel hopeless, he stated at a previous appointment that whenever his mother passed away he would shoot himself, but he would not do it now because it would hurt her too much.

A June 2005 mental health note indicates that about 4 to 6 weeks prior, he suffered from significant lability of mood, including a period of up to 7 days when he felt euphoric, managed with little to no sleep daily, and had "super-concentration," high energy, racing thoughts, and pressured speech.  These symptoms then abated and he felt sad and anxious with low energy, poor sleep, and had thoughts of hurting himself.  He was prescribed Ativan and referred for mental health treatment.  He indicated that he was doing much better and had resumed his routine activities.  Mood was stable and he denied anxiety/depressive symptoms at that time.  He slept approximately 6 hours per night.  He socialized and played golf.  He denied psychosis, and no manic or hypomanic symptoms were evidence on exam.  He denied hopelessness or guilt, or suicidal or homicidal ideation or plans.  He reported that his mother, his friends, and his family were protective factors.

He indicated that he lived alone but was close to his siblings and mother.  He was gainfully employed for several years until about 3 years ago when he had to cut down due to his medical problems.  He avoided crowds and restricted his socializing to a few people only.

On mental status examination, appearance, speech, thought process, associations, thought content, insight and judgment, fund of knowledge, and mood and affect were within normal limits.  

The examiner diagnosed PTSD, bipolar disorder not otherwise specified, cannabis dependence, and alcohol dependence in partial remission.  A GAF score of 55 was assigned.

On VA PTSD counseling report, the counselor assigned a GAF score of 45 along with the diagnoses of PTSD, bipolar disorder, cannabis dependence, and alcohol dependence in early partial remission.  

A July 2005 VA mental health note indicates that the Veteran reported that he was active and enjoyed golfing and working.  He indicated that his mood was good, his appetite was healthy, and energy level was good.  Sleep was variable but he did get 4 to 7 hours per night and felt rested in the morning.  There were no anxiety/depressive symptoms or manic/hypomanic symptoms noted or reported.  He endorsed occasional nightmares but no flashbacks or intrusive thoughts.  He drank 1 time a week and smoked marijuana 2-3 times per week.  He felt optimistic and thankful for the help from VA so far.  

On mental status examination, appearance, speech, though process, associations, thought content, insight and judgment, fund of knowledge, and mood and affect were within normal limits.  He was alert and oriented to time, place, and person.
The examiner diagnosed PTSD, bipolar disorder not otherwise specified, cannabis dependence, and alcohol dependence in partial remission.  A GAF score of 75 was assigned.

A September 2005 VA treatment report noted a GAF score of 75. 
 
On VA examination in November 2005, the Veteran presented as moderately anxious with some speech hesitancy.  At that time, he was enrolled in a PTSD inpatient program.  He was cooperative with the interview process.  With respect to recent treatment, the Veteran indicated that he had been given Lorazepam by his primary care physician at the VA Medical Center.  He had also been to see a psychiatrist there for a few visits.  The examiner noted that recent treatment records showed a diagnosis of PTSD, bipolar disorder, and cannabis dependence and alcohol dependence in partial remission.  He drank as many as 5 drinks per evening and used marijuana several times per day.  The examiner indicated that the behavioral indicators were mostly within normal limits on this visit, with the exception that the Veteran did complaint of racing thoughts occurring at night, then he was noted to be depressed and complaining of low mood.  The Veteran reported that he had not used any substances or alcohol for about 3 weeks prior to the admission.

The Veteran reported that he worked at various jobs after service, and later started his own construction business and did that for about 20 years.  He reported that, over the years, he had become more isolative with mood swings.  He stopped working in 2002 due to considerable pain and problems with his knees.  He though that his problems with nightmares and disturbances in general reactivated since the Iraq War started in 2003.  

He lived on his own and had never married.  Most days, he kept busy by helping his parents, who were elderly and not well.  He did his own yard work, went to the grocery store, and cooked his own meals.  He stated that he did feel some discomfort in the grocery store.  He denied membership in any organizations and gave up going to church in 1969.  

The Veteran further reported that he slept very poorly and usually no more than 4 hours per night.  He endorsed nightmares, exaggerated startle response, intrusive recollections of his Vietnam experiences, and hypervigilance.  He liked the isolation of living in the country.  He stated that when he had been in relationships with women, they indicated that his emotional intensity was somewhat overwhelming.  He thought that he usually got along well with coworkers and family, but that he tended to isolate and distance himself, avoiding superficial socializing.  He had at times flare-up with anger toward family members.

With regard to bipolar symptoms, the Veteran reported mood swings which were somewhat violent.  He stated that he had varying levels of energy, and at times became over-energized and felt like he did not need to sleep.  

Objectively, the Veteran's manner was characterized as anxious.  His speech was logical and related, with no indication of hallucinations, delusions, or formal thought disorder.  No obsessions or compulsions were elicited.  He was alert and oriented with adequate memory and concentration.  Sleep disturbance was indicated as extreme.

The examiner noted that the Veteran's PTSD was the only potentially service-connected mental disorder which arose as a result of his combat exposure.  In his view, the Veteran's PTSD could be viewed as accounting for approximately one-half of the social and industrial impairment reflected in his GAF score, which was 56.  The examiner diagnosed PTSD, bipolar disorder, and polysubstance dependence in partial remission.

A February 2006 VA hospitalization discharge report indicates that the Veteran was admitted in November 2005 for ineffective individual coping, substance abuse/dependency, lack of leisure/recreational skills, sleep pattern disturbance, social isolation, PTSD, posttraumatic response, depressive behavior, barriers to employment, and knowledge deficit related to discharge.  It was noted that the Veteran worked on these problems areas both in and outside of group and reported moderate progress in most areas.  He reported doing better at approaching things differently and taking longer to evaluate situations and issues.  He reported that he still had problems with past trauma response, sleep pattern disturbance, and occasional bouts of depression.  It was noted that the identified problem areas still remained ongoing at the time of discharge. Diagnoses of PTSD, bipolar I disorder, cannabis dependence in partial early remission and alcohol dependence in partial early remission were indicated. A GAF score of 35 on admission and 38 at discharge was indicated

On VA treatment in March 2006, the Veteran reported that he was not sleeping well and that his sleep was very interrupted with dreams about death. He indicated that he was very depressed and cried for no apparent reason, but denied suicidal or homicidal ideation.  He also reported reduced interest in activities.  There were no symptoms of mania, hypomania, or psychosis.  There was mild worsening of PTSD reported with distressing thoughts and nightmares.  Objectively, mood was depressed.  A GAF score of 70 was assigned.  

A March 2007 VA mental health note reflects that the Veteran reported improved sleep with less nightmares.  Overall, he felt stable on medications, though his thought process was tangential at times with loose associations. No manic symptoms were noted.  He was alert and oriented.  He reported chronic fleeting suicidal thoughts, though he denied any at that time.  He still had low energy and low motivation, and had to make an effort to get out of his home.  On mental status examination, appearance, speech, thought content, mood and affect were within normal limits.  Associations were loose and thought process was tangential.  A GAF score of 50 was assigned.   

A March 2007 VA examination report reflects that the Veteran presented with somewhat pressured speech, a tendency to overelaborate minor points, and to over-explain things in general.  He was regarded as cooperative with the interview process.  The examiner indicated that while the Veteran was cooperative with the interview process, he had some bias ascribed to his employment problems to his service-connected PTSD as opposed to other sources of disability.

The Veteran reported that he still lived in the country and liked the solitude.  He did help others with their farms in the area, and did some minor repairs and maintenance on his building and vehicles.  He was much more comfortable alone at home and rarely left the house.  He had been spending time with his mother until her death in August 2006 and helped her with her activities of daily living.  He was not involved in any activities or organizations.  He reported that he occasionally golfed with a group of friends and had coffee with a neighbor.  

The Veteran reported that he slept 6 to 7 hours per night, though he was still drowsy during the day.  He was jumpy and easily startled and not comfortable with anyone behind him.  During the day, he had thoughts of his war experiences.  He generally reported a high level of social discomfort, avoidance, and isolation.  He did not think his temper and anger control had been much of a problem lately.  He expressed problems with establishing closeness in relationships, and then problems with being able to trust anybody to the extent of having a relationship.

Depressive symptoms included thoughts of suicide, crying spells, fatigue, low energy, and short term memory loss.

Objectively, the Veteran's manner was characterized as anxious and over-talkative, with his speech showing a definite pressured quality.  His speech was mostly logical and related, with no indication of hallucinations, delusions, or formal thought disorder. There was some loosening of associations noted.  No obsessions or compulsions were elicited.  He was alerted and oriented with adequate memory and concentration.  He appeared to be primarily distractible.  Sleep disturbances were indicated as inconsistent, with hypersomnolence the main feature, and then also nightmares.  

The examiner determined that there appeared to be some increase in the level of symptomatology directly ascribable to the PTSD.  He was not indicating any active symptoms of mania, though depressive symptoms associated with his bipolar disorder continued to be present.  The examiner indicated that someone with the problems that he was showing would have more difficulty than the average person being comfortable around and working in close quarters with others, would have difficulty being well-rested, accepting supervision would likely be a problems, and generally tolerating workplace stress would be an issue.  The examiner diagnosed PTSD and bipolar disorder, and assigned a GAF score of 50.

In August 2007, the Veteran reported that he had been feeling low but was not taking lithium as prescribed.  He complained of occasional nightmares and intrusive thoughts.  He tended to isolate except for contact with his family, but enjoyed golfing.  He smoked marijuana once every other month.  He denied suicidal or homicidal thoughts, ideations, or plans.  On mental status examination, appearance, speech, thought process, associations, thought content, insight, and fund of knowledge were within normal limits.  Mood and affect were depressed. A GAF score of 55 was assigned.

In November 2007, the Veteran's treating VA nurse practitioner indicated that she had seen the Veteran since October 2003.  She noted that he had struggled with his PTSD since Vietnam with symptoms of intrusive thoughts, flashbacks, nightmares, anxiety attacks, exaggerated startle response, and isolative behavior.  She noted that the Veteran was self-employed in construction and roofing, but was no longer able to due to PTSD and bipolar disorder.  She noted that the Veteran's bipolar disorder is at least as likely as not connected to chronic PTSD.  He continued to have problems with sleep.  He had not been successful in any long-term relationships, as women found him "too intense."  His moods varied from optimism to sadness and anxiety.  She indicated that the Veteran would not be able to cope in a structured work environment, so future employment in a more sedentary occupation would probably not be possible.  

A November 2007 primary care note reflects that the Veteran had bipolar disorder and depression, and that a recent neuropsychiatric evaluation revealed that he was severely depressed.  With respect to his chronic PTSD, the Veteran indicated that he still had trouble sleeping.  He also stated that he had hallucinations in which he saw the walls covered with vivid flowers, which disappeared when he turned on the lights.  He stated that he tended to isolate himself.  He did not golf as much because of his depressed mood.  He talked to family members including his brother and a nephew frequently.  He denied suicidal ideation.

A January 2008 VA mental health note indicates that the Veteran had used little or no drugs since 2005 with the exception of a small amount of marijuana.  He reportedly experienced an exacerbation of PTSD symptoms of increased dreams.  He woke up with images, sweating, and anxiety.   He denied a past history of suicide attempts, although he did have some ideation at times.  When the examiner discussed bipolar symptoms, there had never been a discrete episode when drugs were not involved.  

A mental status examination reflects that grooming was appropriate with casual dress.  He made intermittent eye contact that did sustain for periods of time.  Affect was blunted but appropriate.  His mood overall seemed neutral.    There was no agitation or aggression.  Speech was of regular rate and volume.  There was no pressure of speech and it was goal-directed and logical.  No obsessions or compulsions were elicited.  No manic symptoms were seen, and there was no paranoia or psychosis.  He did admit to some suicidal ideation, but denied any intent or plan now or in the past.  He was alert and oriented.  He described some memory problems, but no difficulty was seen with his history on examination.  Attention and concentration were fairly good.  A diagnosis of PTSD along with mood disorder, rule out bipolar disorder, was indicated, and a GAF score of 65 was assigned.

An April 2008 mental health note indicates that the Veteran continued to sleep about 5 to 6 hours per night.  He described hallucinations and indicated that these occurred when he was not fully awake.  Objectively, he was appropriately dressed and groomed with good eye contact.  Affect was appropriate when shown. His mood seemed neutral.  He denied self-harm, or suicidal or homicidal thoughts.  He was alert, oriented, and cooperative.  Diagnoses of PTSD and mood disorder were assigned, along with a history of bipolar disorder and history of alcohol and polysubstance abuse in continued remission.

March and April 2008 social worker notes reflect that the Veteran celebrated Easter with his family.  He reported that he went to a local basketball game with friends and he struggled with anxiety during the game due to the crowd.  He reported that he went golfing with friends, but he had been avoided going to the clubhouse after golf for supper.  His brother and nephew were the only people who visited him.  He also indicated that his sister was a good source of support for him and that they talked on the phone.  With respect to suicidal ideation, the Veteran indicated that he often thought of "offing" himself but did not have a plan.  

In July 2008, the Veteran reported that he experienced less nightmarish dreams and was doing fairly well.  He had been getting out and doing activities such as golf.  His mood was euthymic and he denied self-harm or suicidal or homicidal thoughts.  He was alert, oriented, pleasant, and cooperative.  

In September 2008, the Veteran reported that he was trying to get out more, but he was not necessarily socializing much.  He presented as somewhat more subdue.  He showed no signs of irritability or agitation.  Mood was overall slightly depressed.  He endorsed some vague suicidal thoughts, but denied any plan on harming himself.  Though he was alert and cooperative, he seemed to lack some socialization.

A May 2009 VA psychology note reflects that the Veteran reported for an assessment regarding an upcoming PTSD group.  Objectively, the Veteran's dress was casual and dress and hygiene appeared to be normal.  Affect was mood congruent.  He was oriented to person, place and time.  Attention and concentration appeared to be normal.  Recent and remote memory appeared adequate.  Thought processes were normal, and speech was normal.  Speech content was linear, goal-directed, and responsive to discussion.  Interpersonally, the Veteran did not respond to social cues and had to be lead out of the office.   Eye contact was appropriate.  Judgment, insight, and impulse control appeared normal.  He denied suicidal or homicidal ideation.  

In July 2009, the Veteran was noted to be more conversational today than he had been previously.  His mood seemed euthymic overall.  He denied self-harm, or suicidal or homicidal thoughts.  He was alert and oriented.  An assessment of PTSD and history of bipolar diagnosis was indicated.

An October 2009 VA mental health note reflects that the Veteran still had some isolation issues but was tolerating medications well.  He was quite talkative and seemed to enjoy the social aspects of the evaluation.  He denied suicidal or homicidal thoughts.

A September 2010 VA social work assessment reflects that the Veteran lived a reclusive lifestyle along in the country.  He reported that he had friends with whom he played golf.  His speech was tangential and loose, grandiose at times.  He complained of having memory deficits that made it difficult to remember to take his pills.

A May 2011 VA mental health note reflects the Veteran's report that things had been going well from a mental health perspective.  Objectively, his affect was bright, mood seemed fairly good, and his speech was of regular rate and volume.  He denied self-harm, or homicidal or suicidal thoughts.  He was alert and oriented.  A diagnosis of chronic PTSD was indicated.

On VA examination in July 2011, the examiner noted that the Veteran's presented as slightly atypical, in that his manner was unfocused with tendency to wander off topic and overelaborate minor points.  The examiner noted that he reviewed recent treatment records, which documented a primary diagnosis of PTSD.  The examiner noted that the notation of a history of bipolar disorder in recent treatment records indicated that there were not enough bipolar symptoms to justify a current diagnosis.  

With respect to social functioning, the Veteran stated that he occasionally ate out alone, and talked to his brother and one neighbor.  He had a regular group of long-time golfing companions with him he went out with.  

He stated that he was able to sleep about 5 hours with medication, and his nightmares were occurring less frequently.  He had intrusive thoughts and recollections almost daily.   He stated that he locked his door and kept weapons at his house.  He was uncertain about his anger level, but noted that he avoided most people, which cut down on the level of friction.   He generally liked to be alone and preferred to isolate.  When asked about mood swings, the Veteran reported that he sometimes got irritated.  He had occasional thoughts of suicide and occasional crying spells.  His energy level was quite low.  He did show some loosening with regard to thought process.

Objectively, while thought process was a bit unfocused, speech was otherwise mostly logical and related.  There was no indication of hallucinations, delusions, or formal thought disorder.  No obsessions or compulsions were elicited.  There was some flight of ideas and loosening of associations.  He was oriented with mostly adequate memory and concentration for the purposes of the interview.  Sleep disturbances were indicated as moderate.

As regards the diagnosis of bipolar disorder, the examiner noted that the Veteran did not currently meet the criteria for a diagnosis, and that the disorder should be regarded as by history only at that time, not contributing to the GAF score, so that all reflected impairment may be regarded as due to his PTSD.

With regard to the extent of impairment shown, the examiner noted that the Veteran left work because of physical and medical problems.  He opined that the Veteran was not unemployable to the symptoms of his service-connected mental disorder.  He was somewhat isolated and said he did not want be around others, but there was also a history of conflicts with others that dated prior to service.  The examiner determined that the Veteran's PTSD would create occasional decrease in work efficiency, or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning with regard to routine behavior, self-care, and conversation.  He was isolative, but not completely so, and was able to maintain his own property and to a limited extent participated in the life of his community.  The examiner diagnosed PTSD and bipolar disorder, in remission.  A GAF score of 50 was assigned.

With respect to the claim for increased rating for PTSD for the period prior to November 21, 2005 the aforementioned evidence reflects that the disability was manifested by sleep impairment, depression, social withdrawal, some suicidal ideation, disturbances in mood, nightmares, exaggerated startle response, intrusive recollections of Vietnam experiences, and hypervigilance.  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that the Veteran is entitled to a 70 percent rating for the period prior to November 21, 2005.  In reaching this determination, we note that the evidence has varied.  However, during this initial period, there was evidence of sleep impairment, depression, some social isolation, suicidal ideation, irritability and low motivation.

While the Veteran has not demonstrated all of the symptoms listed in the rating formula as indicative of a 70 percent rating, and treatment records and the November 2005 examination report is suggestive of some symptomatology attributable to the then-diagnosed bipolar disorder, the Board finds that his overall symptomatology picture, particularly, symptoms of depression and poor sleep, low motivation, irritability disturbances in mood, relationship difficulties, suicidal ideation, and social withdrawal more closely approximate occupational and social impairment with deficiencies in most areas, such as work, family relationship, judgment, thinking and mood.  
Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD with depression has more nearly approximates the criteria for an initial 70 percent rating, but no higher, throughout the appeal period.  See 38 C.F.R. §§ 4.3 4.7.  

However, at no point has the Veteran's PTSD symptomatology met the criteria for the next higher 100 percent rating.  As noted above, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name38 C.F.R. § 4.130. 

The evidence does not show that the Veteran has had impairment in thought processes or communication outside of occasional slight looseness of associations, or disorientation to time or place.  Numerous medical records noted that his thought process and speech were normal and that he was oriented to person, time, and place.  He also denied having any delusions or hallucinations on examination, and only occasional visions while half-awake were noted.  Similarly, while the Veteran has expressed suicidal ideation, these thoughts have been described as passive and fleeting.  Thus, his thoughts of hurting himself do not appear to be persistent.

Moreover, while the Veteran is socially isolated and has never been married or able to maintain a close relationship, he socializes with his siblings and family members as well as a golf group and some neighbors. Thus, it appears that the Veteran is able to maintain some social and family relationships.

In addition, while the Veteran had reported occupational interference with his PTSD and his treating nurse practitioner found him unemployable due to PTSD alone, the record reflects that the Veteran stopped working due to physical impairments.  Moreover, VA examination reports also do not reflect assessment of complete occupational impairment.  Taken together with the other evidence noted above indicating at most severe PTSD but not total impairment, with few, if any, of the symptoms listed in the criteria for a 100 percent rating, the Board finds that a 100 percent rating is not warranted.

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection, ranging from 35 to 75, alone, provide a basis for assigning a rating in excess of 70 percent for PTSD.  

According to DSM-IV, a GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school). A GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The assignment of scores of 50 to 60, reflecting moderate to severe symptomatology, is consistent with the Board's decision to assign a 70 percent rating. 

The Board has considered whether the scores assigned in the range of the 40s, reflective of serious impairment, support a rating in excess of 70 percent.  However, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating.  As noted above, the Veteran has maintained some relationships, and total occupational impairment has not been shown.  Thus, it cannot be said that he has total social and occupational impairment.  

Moreover, while GAF scores in the 30s were assigned during the Veteran's inpatient psychiatric treatment, the Board notes that the Veteran has been assigned a 100 percent total temporary rating for this period, and scores in this range have not been shown outside of this period.  As such, these low scores do not support the assignment of a 100 percent rating for the periods prior to and since the inpatient treatment program.

Accordingly, the Board finds that an initial 70 percent, but no higher, rating for PTSD is warranted for the entire appeal period.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The 70 percent rating considers the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  The Board has considered whether the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, consistent with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, the Veteran is not service-connected for any other disability.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's PTSD, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a higher 70 percent rating for this disability is warranted prior to November 21, 2005.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


	ORDER	

A 70 percent rating for PTSD prior to November 21, 2005, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 70 percent for PTSD from February 1, 2006 is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


